            Case 1:19-cr-00064-GHW Document 46 Filed 06/05/20 Page 1 of 1
                                            U.S. Department of Justice
   [Type text]
                                                         United States Attorney
                                                         Southern District of New York

                                                                                        USDC SDNY
MEMORANDUM ENDORSED
                                                         The Silvio J. Mollo Building
                                                         One Saint Andrew’s Plaza
                                                         New York, New York 10007       DOCUMENT
                                                                                        ELECTRONICALLY FILED
                                                         June 5, 2020                   DOC #:
                                                                                        DATE FILED: 6/5/20
   BY ECF

   The Honorable Gregory H. Woods
   United States District Judge
   Daniel Patrick Moynihan United States Courthouse
   500 Pearl Street
   New York, NY 10007

                Re:     United States v. Natalie Mayflower Sours Edwards,
                        19 Cr. 64 (GHW)

   Dear Judge Woods:

          The Government respectfully requests that the Court order the Clerk to terminate the
   appearance of undersigned counsel in this matter. AUSAs Daniel C. Richenthal and Kimberly J.
   Ravener will remain counsel of record in the case.

                                                  Respectfully submitted,

                                                  GEOFFREY S. BERMAN
                                                  United States Attorney

                                              By: s/ Maurene Comey__________
                                                 Maurene Comey
                                                 Assistant United States Attorney
                                                 (212) 637-2324

   cc:       All Counsel of Record (by ECF)


         Application granted. The Clerk of Court is directed to terminate the appearance of
         Ms. Comey in this case.

         SO ORDERED
         June 5, 2020
